Title: To Thomas Jefferson from Caesar Augustus Rodney, 31 March 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Richmond March 21st. 31 1807.
                        
                        I received your note enclosing one of Capt. Truxtun’s.
                        We this day argued the case of Burr before Marshall C.J. who will give an opinion tomorrow. Burr spoke a few
                            minutes after his Counsel had done, & in my humble opinion much to his disadvantage. My impression is, that he will be
                            held to bail for treason, from what fell from the C. justice, immediately after I had closed the argument. I may however
                            be mistaken, but I hope not. Mr Wirt has written that he will cheerfully serve the U.S. as their counsel, so that we
                            shall have three very able men on the trial. I am told by those who are best acquainted with the people here, & well
                            calculated to feel the public pulse that the impression made is very favourable to the government. The concourse of
                            citizens was very great indeed. I am Dear Sir 
                  Yours Most [Sincerely]
                        
                        
                            C. A. Rodney
                            
                        
                    